        Case 1:19-cr-10080-NMG Document 1627 Filed 11/19/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


 UNITED STATES OF AMERICA,

                Plaintiff,                       Case No. 1:19-cr-10080-NMG

        v.

 GREGORY COLBURN, et al.,

                Defendants.


                        DEFENDANTS’ MOTION FOR LEAVE
                  TO FILE DOCUMENT EX PARTE AND UNDER SEAL

       Defendants Elisabeth Kimmel, Gamal Abdelaziz, and John Wilson (“Defendants”)

respectfully move this Court for leave to file a document ex parte and under seal (“Submission”).

       As grounds for the motion, Defendants state that they request to file the Submission ex

parte and under seal because it relates to an ex parte and under seal Rule 17(c) subpoena, the

subject matter of which would reveal confidential trial strategy to the government. See United

States v. Diamont, Case No. 1:05-cr-10154, ECF No. 33, slip op. at 5 (D. Mass. Nov. 22, 2005)

(Dien, M.J.) (“[E]x parte proceedings are available under Rule 17(c) both based on the language

of the Rule and for policy reasons.”).

       WHEREFORE, Defendants respectfully request that their motion to file the Submission

ex parte and under seal be GRANTED.
       Case 1:19-cr-10080-NMG Document 1627 Filed 11/19/20 Page 2 of 3




                                      Respectfully submitted,


                                      /s/ Cory S. Flashner
                                      R. Robert Popeo (BBO No. 403360)
                                      Mark E. Robinson (BBO No. 423080)
                                      Eóin P. Beirne (BBO No. 660885)
                                      Cory S. Flashner (BBO No. 629205)
                                      MINTZ, LEVIN, COHN, FERRIS, GLOVSKY
                                      AND POPEO, P.C.
                                      One Financial Center
                                      Boston, MA 02111
                                      (617) 348-1605 (telephone)
                                      (617) 542-2241 (fax)
                                      rrpopeo@mintz.com
                                      merobinson@mintz.com
                                      epbeirne@mintz.com
                                      csflashner@mintz.com

                                      Counsel for Elisabeth Kimmel


                                      /s/ Robert L. Sheketoff
                                      Robert L. Sheketoff (BBO No. 457340)
                                      One McKinley Square
                                      Boston, MA 02109
                                      (617) 367-3449
                                      sheketoffr@aol.com

                                      Counsel for Gamal Abdelaziz


                                      /s/ Michael Kendall
                                      Michael Kendall (BBO No. 544866)
                                      White & Case LLP
                                      75 State Street
                                      Boston, MA 02109
                                      617-979-9310
                                      michael.kendall@whitecase.com

                                      Counsel for John Wilson

Date: November 19, 2020




                                      2
       Case 1:19-cr-10080-NMG Document 1627 Filed 11/19/20 Page 3 of 3




              CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1

        I, Cory S. Flashner, hereby certify that counsel for Defendants did not confer with
counsel for the government regarding this motion as the underlying Submission would be made
ex parte and under seal.

                                                /s/ Cory S. Flashner
                                                Cory S. Flashner


                               CERTIFICATE OF SERVICE

        I, Cory S. Flashner, hereby certify that on November 19, 2020, I filed the foregoing with
the United States District Court for the District of Massachusetts using the CM/ECF system and
caused it to be served on all registered participants via the notice of electronic filing.

                                                /s/ Cory S. Flashner
                                                Cory S. Flashner




                                               3
